233 S.W.3d 772 (2007)
Roland ALFRED, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89128.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Roland Alfred appeals the motion court's denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).